DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Claims 1, 2, 5, 6, 9, 10-12, 15, 16, 19, and 20 in the reply filed on 20 October 2021 is acknowledged.
Claims 1-20 are pending in the application. Claims 3, 4, 7, 8, 13, 14, 17, and 18 are withdrawn from consideration.

Specification
The disclosure is objected to because of the following informalities: “decision block 222” in [0053] is understood to be a typo of “decision block 212,” as in Fig. 4. Appropriate correction is required.
The use of the term “Edmund Optics,” which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Objections
Claims 1 and 11 are objected to because of the following informalities: the claims should establish what “3D” is abbreviated for, at least in the first establishment of the term. Appropriate correction is required. For purposes of examination, it is understood that “3D” is abbreviated for “3-dimensional.”
Claims 5 and 6 are objected to because of the following informalities: the claims are missing “wherein” following “claim 1.” Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a processor having software […] configured to […]” in Claims 1 and 11.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Regarding Claims 1 and 11, “a processor having software […] configured to […]” is incorporated which is interpreted under 35 U.S.C. 112(f) according to analysis made of record. The “processor” is described exclusively in terms of the functions it performs, without naming a structure intended to be used, and therefore applicant has not demonstrated possession of that structure.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 11, and those depending therefrom, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 11 recite “to minimize the error signal” which renders the claim indefinite. It is unclear how much error is permitted and still considered as “minimized.” Furthermore, it is unclear if the minimization is any reduction, a certain amount of reduction, or a reduction to a certain level. 
Further regarding Claims 1 and 11, claim limitation “a processor having software […] configured to […]” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The applicant’s disclosure lacks any structure that performs the function claimed. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 

(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 6, 9, 10-12, 15, 16, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hillman et al. (US 9655523) in view of Liu (WO 2016127173), with citations from the US PGPub document, US 20180270474) and Waller et al. (US 20170003491) and Robinson (“Short Stimulus, Long Response: Sodium and Calcium Dynamics Explain Persistent Neuronal Firing”).
Regarding Claim 1, Hillman teaches a system for spatially mapping neurons in brain tissue, Column 2 Lines 4-15 (“The present inventors have also recognized that laminar optical tomography (LOT) allows depth-resolved, non-contact imaging of an object such as living tissue at high frame rates […]. […] For example, LOT can be applied to in-vivo dermal imaging of skin cancer or in-vivo imaging of the function of a rat brain.”), comprising:

b) an optical filter configured to filter out light having the first wavelength and allow passage of light having the second wavelength, Column 10 Lines 65-67 and Column 11 Lines 1-9 (“a first frequency/wavelength selective filter (e.g., a 45° angled dichroic mirror 110) and a second frequency/wavelength selective filter (e.g., a 45° angled dichroic mirror 112). In this example, the dichroic mirror 110 passes light having wavelengths longer than 600 nm (such as the 635 nm light from the laser 102) and reflects shorter wavelengths (such as the 532 nm light from the laser 104). In this way, the dichroic mirror 110 can be used to combine the different-wavelength light from the lasers 102 and 104. In this example, the dichroic mirror 112 passes light having wavelengths longer than 500 nm (such as the 635 nm light from the laser 102 and the 532 nm light from the laser 104) and reflects shorter wavelengths (such as the 473 nm light from the laser 106).”);
c) an image capture device configured to capture images of the brain tissue at the second wavelength, Column 15 Lines 62-67 (“the present systems and methods to efficiently combine both multi-spectral and depth-resolved imaging or spectroscopy data, and the present systems and methods are not limited to dermal imaging or spectroscopy, but can also be used in other applications such as, for example, brain imaging”), Column 12 Lines 3-8 (“An optical response signal can be detected and communicated back along the first path 118 to the beam splitter 116, and then along the second path 120 toward an imaging detector apparatus, such as described further below. This optical response signal 
d) a processor having software encoded on a non-transitory computer readable medium, Column 30 Line 18 (“in […] software, such as by a signal processor or other circuit 160”), configured to:
	i) capture at least one 2-dimensional (2D) image of a subject, Column 13 Lines 6-8 (“Information from the 2D light detector array 148 is provided to a computer-implemented or other signal processor circuit 160”), having a plurality of pixels, Column 30 Lines 13-15 (“The control software allows the user to change one or more parameters such as the field of view, pixels per frame”), where it is interpreted that because the control software allows the user to change pixels per frame, the 2D image of a subject has a plurality of pixels.
ii) establish information about approximate location of the one or more neurons, Column 15 Lines 1-12 (“At 310, the optical response to the incident light is detected across the different locations and across the different wavelengths. For example, this can include using a two-dimensional optical detector such that the different locations are dispersed across a first direction (e.g., an x-direction) and the different wavelengths are dispersed across a second direction (e.g., a y-direction) that is orthogonal to the first direction. At 312, the resulting detected response data can be stored, such as in a two-dimensional memory array with memory locations corresponding to the different locations in the two-dimensional optical detector used at 310.”),
	iii) identify a region of interest about the approximate location of the one or more neurons, Column 15 Lines 12-15 (“As the incident beam is scanned across different scanning locations of the imaging region of interest, a two-dimensional array of response data can be detected and stored for each such scanning location.”), where it is interpreted 
iv) establish a 3D topography data of the subject at least about the region of interest, Column 17 Lines 27-29 (“Using a light propagation model, such information can be used to generate a 3D volumetric image representation of the fluorescence optical response.”).
	However, Hillman does not explicitly teach a processor having software encoded on a non-transitory computer readable medium configured to map each pixel of the region of interest of the at least one 2D image to the 3D topography data, selectively generate a 3D geometric spatial model that provides spatial neuron information based on physical properties of light propagation through the brain tissue based on the 3D topography data including a plurality of parameters defining the spatial model, the spatial model adapted to provide a model representation of the at least one 2D captured image, compare the spatial modeled at least one 2D captured image to the captured at least one 2D image and generate an error signal representing a difference therebetween, iteratively adjust the plurality of parameters of the spatial model to minimize the error signal, and output location and geometric configuration of the one or more neurons within the brain tissue within the region of interest.
	In an analogous optical imaging field of endeavor, Liu teaches a system for spatially mapping neurons in brain tissue, Abstract (“The system also utilizes the topography information of the target object to perform an image mapping process to project the captured fluorescence or other intraoperative images back onto the target object with enhanced definition or sharpness.”), comprising a processor having software encoded on a non-transitory computer readable medium, [0094] (“the controller 130 may include the necessary hardware, software or combination thereof to carryout the functions of the present invention to be discussed.”), configured to: 

b) selectively generate a 3D geometric spatial model that provides spatial neuron information based on physical properties of light propagation through the brain tissue based on the 3D topography data including a plurality of parameters defining the spatial model, the spatial model adapted to provide a model representation of the at least one 2D captured image, [0194] (“the present invention uses the topography information, shown in FIG. 18A, of the target object 324 to allow accurate co-registration between intraoperative fluorescence imaging and color reflectance imaging, with preoperative PET/CT data, as shown in FIGS. 18F-I. As such, the present invention enables multimodal 3D (three-dimensional) image guidance to be provided that is based on preoperative PET/CT surgical navigation and intraoperative fluorescence imaging, as shown in FIGS. 18F-I. That is image data from individual modalities shown in FIGS. 18A-E and co-registered images of FIGS. 18C and 18F-I may be presented based on a user's preferences. The co-registered images of FIGS. 18G-I may be rotated to facilitate 
c) compare the spatial modeled at least one 2D captured image to the captured at least one 2D image and generate an error signal representing a difference therebetween, [0235] (“the points from the true signal Pt(xt,yt) will be compared to corresponding points from the projected image Pp(xp,yp). […] Pluralities of mapping point pairs can be used for optimization and least-square error method can be used.”),
d) iteratively adjust the plurality of parameters of the spatial model to minimize the error signal, [0023] (“It is another aspect of the optical imaging system of the present invention to provide projection quality monitoring, projection optimization and least-squares errors are implemented, and the accuracy of projection is updated accordingly.”) and [0235] (“Optimization is achieved when the system 100 minimizes the sum of the squared residuals, whereby a residual is the difference between the projected image value and the imaging value.”), where it is understood that with the least-squares error, the parameters of the projected image value, or spatial model, may be adjusted in order to minimize the error.

    PNG
    media_image1.png
    464
    700
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    238
    740
    media_image2.png
    Greyscale

Figs. 18A-18I of Liu
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to combine the teachings of Hillman and Liu because incorporating the actions of mapping each pixel of the region of interest of the at least one 2D image to the 3D topography data, selectively generating a 3D geometric spatial model that provides spatial neuron information, comparing the spatial model to the captured at least one 2D image and generating an error signal representing a difference, and iteratively adjusting the plurality of parameters of the spatial model to minimize the error signal as taught by Liu to the processor of Hillman would allow the modified processor of Hillman to fill the gap which typical planar fluorescence imaging on its own does not quite reach. Fluorescence imaging is unable to provide or acquire adequate depth information from a target of interest, very slow, unable to be used for intraoperative imaging, and is difficult to co-register with preoperative imaging data from a 
However, Hillman modified by Liu does not explicitly teach a processor having software encoded on a non-transitory computer readable medium configured output location and geometric configuration of the one or more neurons within the brain tissue within the region of interest.
In an analogous neuron imaging field of endeavor, Waller teaches a system for spatially mapping neurons in brain tissue, [0031] (“plenoptic imaging system 10”) and [0037] (“functional brain imaging method 50 […]. […] corresponding to the footprint of each identified neuron in the field of view on the camera.”), comprising a processor having software encoded on a non-transitory computer readable medium, [0056] (“(a) a computer processor; and (b) a memory storing instructions executable by the computer processor; (c) said instructions, when executed by the computer processor, performing steps”), configured to: output location and geometric configuration of the one or more neurons within the brain tissue within the region of interest, [0060] (“The apparatus of any preceding embodiment, wherein said instructions, when executed by the computer processor, generate a 3D map of detected neurons and their corresponding locations.”), where it is interpreted that outputting 3D map of the detected neurons indicates the geometric configuration of the one or more neurons, as shown in Fig. 8, re-produced below.

    PNG
    media_image3.png
    311
    355
    media_image3.png
    Greyscale

Fig. 8 of Waller
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Waller because outputting the location and geometric configuration of one or more neurons within the brain tissue within the region of interest may be useful in displaying how neural activity is spatially distributed in space, as taught by Waller in [0043], as this may be applied in instances of surgical planning, diagnosis, or when non-invasive techniques are required. Furthermore, the system of Waller is especially useful for use with thick brain tissue despite scattering of the applied light source, as in [0014]. One of ordinary skill in the art would expect success in modifying Hillman because the processor requires software with coding in order to carry out the claimed processes, which may be added to any processor.
Regarding Claim 2, the modified system of Hillman teaches all the limitations of Claim 1, as discussed above. Furthermore Liu teaches wherein establishment of the 3D topography data is based on laser scanning, [0091] (“The 3D scanning module 110 includes one more technologies, including but not limited to laser scanning triangulation”).

Regarding Claim 5, the modified system of Hillman teaches all the limitations of Claim 1, as discussed above. Furthermore Hillman teaches the image capture device is a charge-coupled device, Column 12 Lines 59-64 (“The resulting x-y array of wavelength vs. lateral distance optical response information from the dispersive element 146 can be captured using a light detector, such as an x-y photomultiplier array 148, a charge-coupled device (CCD) light detector array”).
Regarding Claim 6, the modified system of Hillman teaches all limitations of Claim 1, as discussed above. Furthermore, Hillman teaches the establishment of information about approximate location of the one or more neurons is by causing the one or more neuron to fluoresce, Column 13 Lines 60-67, (“In either an exogenous or endogenous approach, a single excitation wavelength (or even a broadband light source) can be used to obtain the fluorescent emission response. The optical response at the excitation wavelength can be notch-filtered or otherwise attenuated or removed from the optical response information, such as for emphasizing the fluorescent emission relative to the optical response at the excitation wavelength.”), where it is interpreted that when the system is applied to the brain, such as in Column 16 Line 66, the neurons will fluoresce due to the introduction of the appropriate wavelength of light, thus establishing information about their approximate location within the image.
Regarding Claim 9, the modified system of Hillman teaches all the limitations of Claim 1, as discussed above. Furthermore, Hillman teaches wherein the light source is a laser, Column 10 Lines 51-54 (“the system 100 can include at least one light source, such as one or more of lasers 102, 104, or 106 providing laser light having at least two different light emission wavelengths.”).
Regarding Claim 10, the modified system of Hillman teaches all limitations of Claim 9, as discussed above. Furthermore, Hillman teaches wherein the laser light is spread using a light spreader, Column X Lines X (“The lens 114, in turn, collimates and delivers the combined different wavelength light to a beam-splitter, such as the polarizing beam splitter 116.”).
Regarding Claim 11, Hillman teaches a system for spatially and temporally mapping neurons in brain tissue, Column 2 Lines 4-15 (“The present inventors have also recognized that laminar optical tomography (LOT) allows depth-resolved, non-contact imaging of an object such as living tissue at high frame rates […]. […] For example, LOT can be applied to in-vivo dermal imaging of skin cancer or in-vivo imaging of the function of a rat brain.”) and Column 18 Lines 9-10 (“Detected diffuse light intensity I(r,t) can be detected as a function of distance, r, and time, t.”), comprising:
a) a source of light configured to be shone on a subject, Column 10 Lines 51-52 (“the system 100 can include at least one light source”), the light source configured to illuminate brain tissue of a subject at a first wavelength, and in response cause emission of light at a second wavelength from generating calcium when one or more neurons are firing, Column 12 Lines 3-8 (“This optical response signal can include information about one or more of […] a fluorescence light emission (e.g., at a different wavelength than the incident light).”), where it is understood by one of ordinary skill in the art that when neurons fire they generate calcium, as in Robinson;
b) an optical filter configured to filter out light having the first wavelength and allow passage of light having the second wavelength, Column 10 Lines 65-67 and Column 11 Lines 1-9 (“a first frequency/wavelength selective filter (e.g., a 45° angled dichroic mirror 110) and a second frequency/wavelength selective filter (e.g., a 45° angled dichroic mirror 112). In this example, the dichroic mirror 110 passes light having wavelengths longer than 600 nm (such as the 635 nm light from the laser 102) and reflects shorter wavelengths (such as the 532 nm light from the laser 104). In this way, the dichroic mirror 110 can be used to combine the different-wavelength light from the lasers 102 
c) an image capture device configured to capture images of the brain tissue at the second wavelength, Column 15 Lines 62-67 (“the present systems and methods to efficiently combine both multi-spectral and depth-resolved imaging or spectroscopy data, and the present systems and methods are not limited to dermal imaging or spectroscopy, but can also be used in other applications such as, for example, brain imaging”), Column 12 Lines 3-8 (“An optical response signal can be detected and communicated back along the first path 118 to the beam splitter 116, and then along the second path 120 toward an imaging detector apparatus, such as described further below. This optical response signal can include information about one or more of […] or a fluorescence light emission (e.g., at a different wavelength than the incident light).”), and Column 12 Lines 62-63 (“light detector […] 148”); and
d) a processor having software encoded on a non-transitory computer readable medium, Column 30 Line 18 (“in […] software, such as by a signal processor or other circuit 160”), configured to:
	i) capture at least one 2-dimensional (2D) image of a subject, Column 13 Lines 6-8 (“Information from the 2D light detector array 148 is provided to a computer-implemented or other signal processor circuit 160”), having a plurality of pixels, Column 30 Lines 13-15 (“The control software allows the user to change one or more parameters such as the field of view, pixels per frame”), where it is interpreted that because the control software allows the user to change pixels per frame, the 2D image of a subject has a plurality of pixels.
ii) establish information about approximate location of the one or more neurons, Column 15 Lines 1-12 (“At 310, the optical response to the incident light is detected across the different locations and across the different wavelengths. For example, this can include 
	iii) identify a region of interest about the approximate location of the one or more neurons, Column 15 Lines 12-15 (“As the incident beam is scanned across different scanning locations of the imaging region of interest, a two-dimensional array of response data can be detected and stored for each such scanning location.”), where it is interpreted that the scanning locations are stored with the response data, and the accumulation of response data and scanning locations together provide identification of the approximate location of the one or more neurons, which the incident beam was already generally directed at, and
iv) establish a 3D topography data of the subject at least about the region of interest, Column 17 Lines 27-29 (“Using a light propagation model, such information can be used to generate a 3D volumetric image representation of the fluorescence optical response.”).
	Furthermore, Hillman teaches temporal modeling, Column 16 Lines 20-24 (“Fluctuations in the detected scattered light can be ascertained, such as by using a correlator circuit or like module to compute one or more temporal correlation statistics of the detected scattered light.”) and Column 20  Lines 61-67 and Column 21 Lines 1-3 (“a temporal correlation is computed for the optical response signal corresponding to each of the multiple different locations (e.g., different distances) from the incident beam location. At 610, a characteristic of the target region is computed using the temporal correlation information. In certain examples, this includes computing one or more of a blood flow 
	However, Hillman does not explicitly teach a processor having software encoded on a non-transitory computer readable medium configured to map each pixel of the region of interest of the at least one 2D image to the 3D topography data, selectively generate a 3D geometric spatial model that provides spatial neuron information based on physical properties of light propagation through the brain tissue based on the 3D topography data including a plurality of parameters defining the spatial model, the spatial model adapted to provide a model representation of the at least one 2D captured image, compare the spatial modeled at least one 2D captured image to the captured at least one 2D image and generate an error signal representing a difference therebetween, iteratively adjust the plurality of parameters of the spatial model to minimize the error signal, and output location and geometric configuration of the one or more neurons within the brain tissue within the region of interest.
	In an analogous optical imaging field of endeavor, Liu teaches a system for spatially mapping neurons in brain tissue, Abstract (“The system also utilizes the topography information of the target object to perform an image mapping process to project the captured fluorescence or other intraoperative images back onto the target object with enhanced definition or sharpness.”), comprising a processor having software encoded on a non-transitory computer readable medium, [0094] (“the controller 130 may include the necessary hardware, software or combination thereof to carryout the functions of the present invention to be discussed.”), configured to: 
a) map each pixel of the region of interest of the at least one 2D image to the 3D topography data, [0140] (“The light emitter module 310 and the image detection module 320 may be calibrated to establish the relationship between depth and the spatial location of a pixel on the image of the target object 324 captured by the image detection module 320.”), [0141] (“the embodiments of the present 
b) selectively generate a 3D geometric spatial model that provides spatial neuron information based on physical properties of light propagation through the brain tissue based on the 3D topography data including a plurality of parameters defining the spatial model, the spatial model adapted to provide a model representation of the at least one 2D captured image, [0194] (“the present invention uses the topography information, shown in FIG. 18A, of the target object 324 to allow accurate co-registration between intraoperative fluorescence imaging and color reflectance imaging, with preoperative PET/CT data, as shown in FIGS. 18F-I. As such, the present invention enables multimodal 3D (three-dimensional) image guidance to be provided that is based on preoperative PET/CT surgical navigation and intraoperative fluorescence imaging, as shown in FIGS. 18F-I. That is image data from individual modalities shown in FIGS. 18A-E and co-registered images of FIGS. 18C and 18F-I may be presented based on a user's preferences. The co-registered images of FIGS. 18G-I may be rotated to facilitate surgical planning and intraoperative decision making.”), where the ability to rotate the co-registered images is interpreted as generating a 3D geometric spatial model and the fluorescence imaging provides spatial neuron information, and Figs. 18A-18I, re-produced above, which are cited to demonstrate the combination or co-registration of images in order to form a uniform model that is beneficial to a user,

d) iteratively adjust the plurality of parameters of the spatial model to minimize the error signal, [0023] (“It is another aspect of the optical imaging system of the present invention to provide projection quality monitoring, projection optimization and least-squares errors are implemented, and the accuracy of projection is updated accordingly.”) and [0235] (“Optimization is achieved when the system 100 minimizes the sum of the squared residuals, whereby a residual is the difference between the projected image value and the imaging value.”), where it is understood that with the least-squares error, the parameters of the projected image value, or spatial model, may be adjusted in order to minimize the error.
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to combine the teachings of Hillman and Liu because incorporating the actions of mapping each pixel of the region of interest of the at least one 2D image to the 3D topography data, selectively generating a 3D geometric spatial model that provides spatial neuron information, comparing the spatial model to the captured at least one 2D image and generating an error signal representing a difference, and iteratively adjusting the plurality of parameters of the spatial model to minimize the error signal as taught by Liu to the processor of Hillman would allow the modified processor of Hillman to fill the gap which typical planar fluorescence imaging on its own does not quite reach. Fluorescence imaging is unable to provide or acquire adequate depth information from a target of interest, very slow, unable to be used for intraoperative imaging, and is difficult to co-register with preoperative imaging data from a CT, MRI, or PET, as taught by Liu in [0005]. The combination of fluorescence imaging and 3D geometric 
However, Hillman modified by Liu does not explicitly teach a processor having software encoded on a non-transitory computer readable medium configured output location and timing of the one or more neurons within the brain tissue within the region of interest.
In an analogous neuron imaging field of endeavor, Waller teaches a system for spatially and temporally mapping neurons in brain tissue, [0031] (“plenoptic imaging system 10”) and [0037] (“functional brain imaging method 50 […]. […] corresponding to the footprint of each identified neuron in the field of view on the camera.”), comprising a processor having software encoded on a non-transitory computer readable medium, [0056] (“(a) a computer processor; and (b) a memory storing instructions executable by the computer processor; (c) said instructions, when executed by the computer processor, performing steps”), configured to: output location and timing of the one or more neurons within the brain tissue within the region of interest, [0060] (“The apparatus of any preceding embodiment, wherein said instructions, when executed by the computer processor, generate a 3D map of detected neurons and their corresponding locations.”), where it is interpreted that outputting 3D map of the detected neurons indicates the geometric configuration of the one or more neurons, as shown in Fig. 8, re-produced above, and Fig. 9, re-produced below.

    PNG
    media_image4.png
    300
    355
    media_image4.png
    Greyscale

Fig. 9 of Waller
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Waller because outputting the location and timing of one or more neurons within the brain tissue within the region of interest may be useful in displaying how neural activity is spatially distributed in space and how neural activity evolves as a function of time for each neuron identified, as taught by Waller in [0043] and [0045], as this may be applied in instances of surgical planning, diagnosis, or when non-invasive techniques are required. Furthermore, the system of Waller is especially useful for use with thick brain tissue despite scattering of the applied light source, as in [0014]. One of ordinary skill in the art would expect success in modifying Hillman because the processor requires software with coding in order to carry out the claimed processes, which may be added to any processor.
Regarding Claim 12, the modified system of Hillman teaches all the limitations of Claim 11, as discussed above. Furthermore Liu teaches wherein establishment of the 3D topography data is based on laser scanning, [0091] (“The 3D scanning module 110 includes one more technologies, including but not limited to laser scanning triangulation”).
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to combine the teachings of Hillman and Liu because laser scanning is easy and fast to use, acquiring a 
Regarding Claim 15, the modified system of Hillman teaches all the limitations of Claim 11, as discussed above. Furthermore Hillman teaches the image capture device is a charge-coupled device, Column 12 Lines 59-64 (“The resulting x-y array of wavelength vs. lateral distance optical response information from the dispersive element 146 can be captured using a light detector, such as an x-y photomultiplier array 148, a charge-coupled device (CCD) light detector array”).
Regarding Claim 16, the modified system of Hillman teaches all limitations of Claim 11, as discussed above. Furthermore, Hillman teaches the establishment of information about approximate location of the one or more neurons is by causing the one or more neuron to fluoresce, Column 13 Lines 60-67, (“In either an exogenous or endogenous approach, a single excitation wavelength (or even a broadband light source) can be used to obtain the fluorescent emission response. The optical response at the excitation wavelength can be notch-filtered or otherwise attenuated or removed from the optical response information, such as for emphasizing the fluorescent emission relative to the optical response at the excitation wavelength.”), where it is interpreted that when the system is applied to the brain, such as in Column 16 Line 66, the neurons will fluoresce due to the introduction of the appropriate wavelength of light, thus establishing information about their approximate location within the image.
Regarding Claim 19, the modified system of Hillman teaches all the limitations of Claim 11, as discussed above. Furthermore, Hillman teaches wherein the light source is a laser, Column 10 Lines 51-54 (“the system 100 can include at least one light source, such as one or more of lasers 102, 104, or 106 providing laser light having at least two different light emission wavelengths.”).
Regarding Claim 20, the modified system of Hillman teaches all limitations of Claim 19, as discussed above. Furthermore, Hillman teaches wherein the laser light is spread using a light spreader, .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed 
Claims 1, 2, 5, 6, 9, 10-12, 15, 16, 19, and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1, 2, 5, 6, 9, and 10 of copending Application No. 16/554,188 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because while the instant application is more specific than that of the reference application in that it is geared for spatially mapping neurons, the reference application may be applied in order to achieve the same concept. In other words, the system of the reference application is capable of the same actions as the system of the instant application, yet the reference application may be applied to cells other than neurons in brain tissue. 
In Claim 1 of both the instant and reference applications, a source of light is configured to be shone on a subject, the light source configured to illuminate tissue (specifically brain tissue in the instant application) of a subject at a first wavelength, and in response cause emission of light at a second wavelength from a source (where the source is generated calcium in the instant application). Additionally, in Claim 1, both the instant and reference applications comprise an optical filter configured to filter out light having the first wavelength and allow passage of light having the second wavelength, an image capture device configured to capture images of the tissue (specifically brain tissue in the instant application) at the second wavelength, and a processor having software encoded to a non-transitory computer readable medium configured to a) capture at least one 2-dimensional (2D) image of a subject having a plurality of pixels, b) establish information about approximate location of the source of fluorescence (specifically one or more neurons in the instant application), c) identify a region of 
In regards to Claim 11 and the claims dependent therefrom in the instant application, it would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to add the temporal neuron information in view of the teachings of the prior art as above because this allows a system to identify characteristics of a target region, as taught by Hillman in Column 20 Lines 64-66, and to monitor .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA CHRISTINA TALTY whose telephone number is (571)272-8022. The examiner can normally be reached M-Th 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/MARIA CHRISTINA TALTY/Examiner, Art Unit 3793                                                                                                                                                                                                        
/Ashley K Buran/Supervisory Patent Examiner, Art Unit 3793